DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Final Office Action is responsive to Applicant's amendment filed on 20 July 2022.  Applicant’s amendment on 20 July 2022 amended Claims 1, 15, and 20.  Currently Claims 1-4, 7-9, 11-16, and 18-24 are pending and have been examined.  Claims 5, 6, 10, and 17 were previously canceled.  The Examiner notes that the 101 rejection has been withdrawn in the Office Action filed 20 April 2022.  

Response to Arguments

Applicant's arguments filed 20 July 2022 have been fully considered but they are not persuasive.

The Applicant argues on pages 10-11 that “Applicant respectfully asserts that the cited references, separately or in combination, fail to disclose or suggest "processing a first request for on-site service, the first request being associated with a first location," "processing a second request for on-site service, the second request being associated with a second location," "assigning a first set of location-based tasks associated with the first request to a first field professional for a first scheduled time on a first date such that a first record of a database is updated," "assigning a second set of location-based tasks associated with the second request to the first professional for a second scheduled time on the first date such that a second record of the database is updated," "processing real-time information about progress of the first field professional on the first date," "dynamically determining a window of opportunity to assign an additional task to the first field professional based, at least in part, on the real-time information," "processing traffic information including real-time traffic information obtained via a network from a third-party service provider," "determining whether the first field professional can complete a location-based task during the window of opportunity based, at least in part, on the traffic information,"
The Examiner respectfully disagrees.
In response to the arguments the Examiner notes that the arguments do not clearly and concisely disclose why the Applicant does not believe the prior art teaches the claimed limitations, but merely states that it is not taught.  In response the Examiner notes that it is believed the prior art teaches the claimed limitations, excluding the amended portion of the claims, which is addressed below.  The rejection is therefore withdrawn.

The Applicant's arguments filed 20 July 2022 have been fully considered but they are moot in view of new grounds of rejection as necessitated by amendment.

Claim Rejections - 35 USC § 103
	
	
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-9, 11-16, and 18-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dietz et al. (U.S. Patent Publication 2011/0112943 A1) (hereafter Dietz) in view of COLLIAU et al. (U.S. Patent Publication 2008/0114638 A1) (hereafter Colliau) in further view of Lesaint et al. (U.S. Patent 6,578,005 B1) (hereafter Lesaint).

	Referring to Claim 1, Dietz teaches a system: comprising:

a database system implemented using a server system, the database system configurable to cause: (see; par. [0053] of Dietz teaches a database for scheduling service). 

processing a first request for on-site service, the first request being associated with a first location (see; par. [0054] of Dietz teaches a request for on-site service at a location).

processing a second request for on-site service, the second request being associated with a second location (see; par. [0051] of Dietz teaches a second on-site service request at a second location).

assigning a first set of location-based tasks associated with the first request to a first field professional for a first scheduled time on a first date such that a first record of a database is updated (see; par. [0035] of Dietz teaches the assignment of work at different locations, par. [0011] at specific time and date, where the system par. [0065] is updated with the information).

assigning a second set of location-based tasks associated with the second request to the first professional for a second scheduled time on the first date such that a second record of the database is updated (see; par. [0035] of Dietz teaches the assignment of work at different locations, par. [0051] where a second location at a different time, par. [0065] where the system is updated).

processing real-time information about progress of the first field professional on the first date (see; par. [0032] of Dietz teaches determining real time information regarding the progress of the technician at a service call).

dynamically determining a window of opportunity to assign an additional task to the first field professional based, at least in part, on the real-time information (see; par. [0032] of Dietz the determining of real time information and based on the monitoring of tasks, par. [0035] understanding the timing of the work and, par. [0038] dynamically rebalancing the workload as necessary).

Dietz does not explicitly disclose the following limitations, however,

Colliau teaches processing traffic information including real-time traffic information obtained via a network from a third-party service provider (see; par. [0062] of Colliau teaches gathering real time data including location information that then is used, par. [0090] to determine traffic information over a network, par. [0079] where the service is a webpage using the internet (i.e. third party), and
determining whether the first field professional can complete a location-based task during the window of opportunity based, at least in part, on the traffic information (see; par. [0089]-[0091] of Colliau teaches determining for a worker who handles service appointments (i.e. field professional) based on their current location and other data whether it would be possible for them to complete a different task during a specific time/date window and taking into account traffic data), and

The Examiner notes that Dietz teaches similar to the instant application teaches location based mobile workforce management system.  Specifically, Dietz discloses the collecting information about the work and based on collected information optimize service technician scheduling it is therefore viewed as analogous art in the same field of endeavor. Additionally, Colliau teaches parameter based appointment scheduling services at remote locations and as it is comparable in certain respects to Dietz which location based mobile workforce management system as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Dietz discloses the collecting information about the work and based on collected information optimize service technician scheduling.  However, Dietz fails to disclose processing traffic information including real-time traffic information obtained via a network from a third-party service provider, determining whether the first field professional can complete a location-based task during the window of opportunity based, at least in part, on the traffic information.

Colliau discloses processing traffic information including real-time traffic information obtained via a network from a third-party service provider, determining whether the first field professional can complete a location-based task during the window of opportunity based, at least in part, on the traffic information.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Dietz the processing traffic information including real-time traffic information obtained via a network from a third-party service provider, determining whether the first field professional can complete a location-based task during the window of opportunity based, at least in part, on the traffic information as taught by Colliau since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Dietz and Colliau teach the collecting and analysis of data in order to optimize service associated with tasks and they do not contradict or diminish the other alone or when combined.

Dietz in view of Colliau does not explicitly disclose the following limitation, however,

Lesaint teaches assigning, to the first field professional, a location-agnostic task according to a result of determining whether the first field professional can complete a location- based task during the window of opportunity such that a third database record is updated (see; col. 3, lines (35-67) of Lesaint teaches assigning of professional in field that give the option to the user to select which location they want to perform the task (i.e. location agnostic) as well as taking into account, col. 5, line (12-51) location of the user and task to be performed (i.e. location based task assignment, col. 2, line (60) – col. 3, line (28) and making updates to manage the available resources).

The Examiner notes that Dietz teaches similar to the instant application teaches location based mobile workforce management system.  Specifically, Dietz discloses the collecting information about the work and based on collected information optimize service technician scheduling it is therefore viewed as analogous art in the same field of endeavor. Additionally, Colliau teaches parameter based appointment scheduling services at remote locations and as it is comparable in certain respects to Dietz which location based mobile workforce management system as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. Additionally, Lesaint teaches parameter based appointment scheduling services at remote locations and as it is comparable in certain respects to Dietz and Colliau which location based mobile workforce management system as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Dietz and Colliau discloses the collecting information about the work and based on collected information optimize service technician scheduling.  However, Dietz fails to disclose assigning, to the first field professional, a location-agnostic task according to a result of determining whether the first field professional can complete a location- based task during the window of opportunity such that a third database record is updated.

Lesaint discloses assigning, to the first field professional, a location-agnostic task according to a result of determining whether the first field professional can complete a location- based task during the window of opportunity such that a third database record is updated.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Dietz and Colliau assigning, to the first field professional, a location-agnostic task according to a result of determining whether the first field professional can complete a location- based task during the window of opportunity such that a third database record is updated as taught by Lesaint since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Dietz, Colliau, and Lesaint teach the collecting and analysis of data in order to optimize service associated with tasks and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 7, see discussion of claim 1 above, while Dietz in view of Colliau in further view of Lesaint teaches the system above, Dietz further discloses a system having the limitations of,

monitoring, via a computing device associated with the first field professional, a current location of the first field professional, the real-time information including the current location of the first field professional (see; par. [0041] of Dietz teaches monitoring the real time location of a technical including actual location).

Dietz does not explicitly disclose the following limitation, however,

Colliau teaches wherein determining whether the first field professional can complete a location-based task during the window of opportunity is further based, at least in part, on the current location of the first field professional (see; par. [0062] of Colliau teaches the real time location tacking of the availability of resources that can perform the task, par. [0089]-[0092] and a determination whether the task can be completed in the time/date window taking the workers current location and traffic into account).

The Examiner notes that Dietz teaches similar to the instant application teaches location based mobile workforce management system.  Specifically, Dietz discloses the collecting information about the work and based on collected information optimize service technician scheduling it is therefore viewed as analogous art in the same field of endeavor. Additionally, Colliau teaches parameter based appointment scheduling services at remote locations and as it is comparable in certain respects to Dietz which location based mobile workforce management system as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Dietz discloses the collecting information about the work and based on collected information optimize service technician scheduling.  However, Dietz fails to disclose determining whether the first field professional can complete a location-based task during the window of opportunity is further based, at least in part, on the current location of the first field professional.

Colliau discloses determining whether the first field professional can complete a location-based task during the window of opportunity is further based, at least in part, on the current location of the first field professional.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Dietz determining whether the first field professional can complete a location-based task during the window of opportunity is further based, at least in part, on the current location of the first field professional as taught by Colliau since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Dietz and Colliau teach the collecting and analysis of data in order to optimize service associated with tasks and they do not contradict or diminish the other alone or when combined.


Referring to Claim 8, see discussion of claim 1 above, while Dietz in view of Colliau in further view of Lesaint teaches the system above, Dietz does not explicitly disclose a system having the limitations of, however,

Colliau teaches monitoring via a computing device associated with the first field professional, a current location of the first field professional, the traffic information including in geographic area associated with the current location of the first field professional (see; par. [0062] and par. [0089]-[0091] of Colliau teaches using a computer to monitor the progress of workers in the field including current location, and current traffic information which includes geographic information to be used in the scheduling of future service tasks).

The Examiner notes that Dietz teaches similar to the instant application teaches location based mobile workforce management system.  Specifically, Dietz discloses the collecting information about the work and based on collected information optimize service technician scheduling it is therefore viewed as analogous art in the same field of endeavor. Additionally, Colliau teaches parameter based appointment scheduling services at remote locations and as it is comparable in certain respects to Dietz which location based mobile workforce management system as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Dietz discloses the collecting information about the work and based on collected information optimize service technician scheduling.  However, Dietz fails to disclose monitoring via a computing device associated with the first field professional, a current location of the first field professional, the traffic information including in geographic area associated with the current location of the first field professional.

Colliau discloses monitoring via a computing device associated with the first field professional, a current location of the first field professional, the traffic information including in geographic area associated with the current location of the first field professional.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Dietz monitoring via a computing device associated with the first field professional, a current location of the first field professional, the traffic information including in geographic area associated with the current location of the first field professional as taught by Colliau since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Dietz and Colliau teach the collecting and analysis of data in order to optimize service associated with tasks and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 9, see discussion of claim 1 above, while Dietz in view of Colliau in further view of Lesaint teaches the system above, Dietz further discloses a system having the limitations of,

the real-time information including task status updates transmitted from a communication device of the first field professional (see; par. [0032] of Dietz teaches real time job status information transmitted by the technician, using a par. [0010] hand held device).


	Referring to Claim 12, see discussion of claim 1 above, while Dietz in view of Colliau in further view of Lesaint teaches the system above, Dietz further discloses a system having the limitations of,

the database system further configurable to cause determining the window of opportunity based, at least in part, on a completion of a task in a daily schedule of the first field professional faster than estimated (see; par. [0035] of Dietz teaches the real time monitoring of the technician to determine the completion of tasks which causes an adjustment to the queue of tasks, par. [0037] where the adjustment is completed to optimize the schedule of the technicians).


	Referring to Claim 13, see discussion of claim 7 above, while Dietz in view of Colliau in further view of Lesaint teaches the system above, Dietz further discloses a system having the limitations of,
the database system further configurable to cause determining the window of opportunity based, at least in part, on determining, from the current location of the first field professional, that the first field professional has arrived at the first location faster than estimated (see; par. [0010]-[0011] of Dietz teaches the tracking of the arrival and leaving time of a technicians at multiple location and making an adjustment to the schedule based on the actual timing and required tasks, par. [0037]-[0038] where potential rebalancing can take place if the task did not take the planned amount of time (i.e. finish faster)).


	Referring to Claim 14, see discussion of claim 7 above, while Dietz in view of Colliau in further view of Lesaint teaches the system above, Dietz further discloses a system having the limitations of,

a database system further configurable to cause determining the window of opportunity based, at least in part, on a reassignment of a task in a daily schedule of the first field professional to a different field professional (see; par. [0038] of Dietz teaches the rebalancing of work load based on real time collected data, using par. [0032] work status data, to further par. [0037]-[0039] determine time available to as part of the rebalance to optimize the schedule of the technicians).


	Referring to Claim 15, Dietz in view of Colliau in further view of Lesaint teaches a method.  Claim 15 recites the same or similar limitations as those addressed above in claim 1, Claim 15 is therefore rejected for the same reasons as set forth above in claim 1.


	Referring to Claim 16, see discussion of claim 15 above, while Dietz in view of Colliau in further view of Lesaint teaches the method above, Dietz further discloses a system having the limitations of,

with a request for remote assistance received before the window of opportunity (see; par. [0018] of Dietz teaches a technician chooses a next task/location provided on a list (i.e. third task) after they have already completed multiple tasks that still needs to be done but based on optimized scheduling as part of par. [0038] the rebalancing of workloads).

Deitz does not explicitly disclose the following limitation, however,

Colliau teaches assigning, to the first field professional, a location-based task or a location-agnostic task according to a result of determining whether the field professional can complete a location-based task during the window of opportunity such that a third database record is updated comprises assigning a location-agnostic task to the first field professional, the location-agnostic task being (see; par. [0089]-[0091] of Colliau teaches scheduling a worker a task at a location and additionally allowing the worker to choose specific tasks (i.e. location-agnostic) taking into account whether based on external factors if the worker can complete the task in the time/date window where multiple databases are used to collect and track data based on an ongoing basis as a travel time (i.e. third database record), par. [0006] the parameters are used to schedule appointments for performing the task, allowing the worker to choose specific tasks (i.e. location-agnostic) taking into account whether based on external factors if the worker can complete the task in the time/date window where multiple databases are used to collect and track data based on an ongoing basis as a travel time (i.e. third database record)).

The Examiner notes that Dietz teaches similar to the instant application teaches location based mobile workforce management system.  Specifically, Dietz discloses the collecting information about the work and based on collected information optimize service technician scheduling it is therefore viewed as analogous art in the same field of endeavor. Additionally, Colliau teaches parameter based appointment scheduling services at remote locations and as it is comparable in certain respects to Dietz which location based mobile workforce management system as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Dietz and Colliau discloses the collecting information about the work and based on collected information optimize service technician scheduling.  However, Dietz and Colliau fails to disclose assigning, to the first field professional, a location-based task or a location-agnostic task according to a result of determining whether the field professional can complete a location-based task during the window of opportunity such that a third database record is updated comprises assigning a location-agnostic task to the first field professional, the location-agnostic task being .

Colliau discloses assigning, to the first field professional, a location-based task or a location-agnostic task according to a result of determining whether the field professional can complete a location-based task during the window of opportunity such that a third database record is updated comprises assigning a location-agnostic task to the first field professional, the location-agnostic task being.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Dietz the assigning, to the first field professional, a location-based task or a location-agnostic task according to a result of determining whether the field professional can complete a location-based task during the window of opportunity such that a third database record is updated comprises assigning a location-agnostic task to the first field professional, the location-agnostic task being  as taught by Colliau since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Dietz, and Colliau teach the collecting and analysis of data in order to optimize service associated with tasks and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 18, see discussion of claim 15 above, while Dietz in view of Colliau in further view of Lesaint teaches the method above, Dietz further discloses a system having the limitations of,

assigning, to the first field professional, a location-based task or a location-agnostic task according to a result of determining whether the field professional can complete a location-based task during the window of opportunity such that a third database record is updated comprises assigning a location-based task to the first field professional, the method further comprising (see; par. [0026] and par. [0089]-[0091] of Colliau teaches scheduling a worker a task at a location and additionally allowing the worker to choose specific tasks (i.e. location-agnostic) taking into account whether based on external factors if the worker can complete the task in the time/date window where multiple databases are used to collect and track data based on an ongoing basis as a travel time, and assigning the task accordingly), and
Monitoring, via a computing device associated with the first field professional, a current location of the first field professional, wherein the location-based task is associated with a location in proximity to the current location of the first field professional (see; par. [0062] and par. [0089]-[0093] of Colliau teaches using a computer to monitor the progress of workers in the field including current location, and current traffic information which includes geographic information to be used in the scheduling of future service tasks, and then task in proximity can be assigned or accepted).

The Examiner notes that Dietz teaches similar to the instant application teaches location based mobile workforce management system.  Specifically, Dietz discloses the collecting information about the work and based on collected information optimize service technician scheduling it is therefore viewed as analogous art in the same field of endeavor. Additionally, Colliau teaches parameter based appointment scheduling services at remote locations and as it is comparable in certain respects to Dietz which location based mobile workforce management system as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Dietz and Colliau discloses the collecting information about the work and based on collected information optimize service technician scheduling.  However, Dietz and Colliau fails to disclose assigning, to the first field professional, a location-based task or a location-agnostic task according to a result of determining whether the field professional can complete a location-based task during the window of opportunity such that a third database record is updated comprises assigning a location-agnostic task to the first field professional, the location-agnostic task being .

Colliau discloses assigning, to the first field professional, a location-based task or a location-agnostic task according to a result of determining whether the field professional can complete a location-based task during the window of opportunity such that a third database record is updated comprises assigning a location-agnostic task to the first field professional, the location-agnostic task being.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Dietz the assigning, to the first field professional, a location-based task or a location-agnostic task according to a result of determining whether the field professional can complete a location-based task during the window of opportunity such that a third database record is updated comprises assigning a location-agnostic task to the first field professional, the location-agnostic task being  as taught by Colliau since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Dietz, and Colliau teach the collecting and analysis of data in order to optimize service associated with tasks and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 19, see discussion of claim 15 above, while Dietz in view of Colliau in further view of Lesaint teaches the method above, Dietz further discloses a system having the limitations of,

the assigned location based task or location agnostic task is estimated to end before the field professional is required to start driving towards a Location of a next scheduled task (see; par. [0062] of Dietz teaches providing a technician with a personalized list of orders as well as priority being provided for the service order, par. [0035]-[0038] where the timing of the tasks are taken into account and if the task is viewed not to be able to be completed a rebalancing of the task to other technicians is provided in order to complete all necessary tasks (by making the determination that a technician is not able to complete the next job in time this is viewed to teach estimated to end before the field professional is required to start driving towards a location).


	Referring to Claim 20, Dietz in view of Colliau in further view of Lesaint teaches a non-transitory computer readable storage medium.  Claim 20 recites the same or similar limitations as those addressed above in claim 1, Claim 20 is therefore rejected for the same reasons as set forth above in claim 1.


Referring to Claim 21, see discussion of claim 15 above, while Dietz in view of Colliau in further view of Lesaint teaches the system above, Dietz does not explicitly disclose a system having the limitations of, however,

Colliau teaches dynamically determining a window of opportunity to assign an additional task to the first field professional is further performed based, at least in part, on the traffic information (see; par. [0089]-[0092] of Colliau teaches dynamically determining based on a window of date/time the assigning a service task to a worker based on factors including locations and traffic).

The Examiner notes that Dietz teaches similar to the instant application teaches location based mobile workforce management system.  Specifically, Dietz discloses the collecting information about the work and based on collected information optimize service technician scheduling it is therefore viewed as analogous art in the same field of endeavor. Additionally, Colliau teaches parameter based appointment scheduling services at remote locations and as it is comparable in certain respects to Dietz which location based mobile workforce management system as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Dietz and Colliau discloses the collecting information about the work and based on collected information optimize service technician scheduling.  However, Dietz and Colliau fails to disclose dynamically determining a window of opportunity to assign an additional task to the first field professional is further performed based, at least in part, on the traffic information.

Colliau discloses dynamically determining a window of opportunity to assign an additional task to the first field professional is further performed based, at least in part, on the traffic information.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Dietz dynamically determining a window of opportunity to assign an additional task to the first field professional is further performed based, at least in part, on the traffic information as taught by Colliau since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Dietz, and Colliau teach the collecting and analysis of data in order to optimize service associated with tasks and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 22, see discussion of claim 1 above, while Dietz in view of Colliau in further view of Lesaint teaches the system above, Dietz does not explicitly disclose a system having the limitations of, however,

Colliau teaches the real-time information comprising weather information obtained, via a network, from a third party service (see; par. [0089] of Colliau teaches collecting real time information including weather in order to determine if service can be assigned to meet a time/date window).
The Examiner notes that Dietz teaches similar to the instant application teaches location based mobile workforce management system.  Specifically, Dietz discloses the collecting information about the work and based on collected information optimize service technician scheduling it is therefore viewed as analogous art in the same field of endeavor. Additionally, Colliau teaches parameter based appointment scheduling services at remote locations and as it is comparable in certain respects to Dietz which location based mobile workforce management system as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Dietz and Colliau discloses the collecting information about the work and based on collected information optimize service technician scheduling.  However, Dietz and Colliau fails to disclose the real-time information comprising weather information obtained, via a network, from a third party service.

Colliau discloses the real-time information comprising weather information obtained, via a network, from a third party service.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Dietz the real-time information comprising weather information obtained, via a network, from a third party service as taught by Colliau since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Dietz, and Colliau teach the collecting and analysis of data in order to optimize service associated with tasks and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 23, see discussion of claim 1 above, while Dietz in view of Colliau in further view of Lesaint teaches the system above, Dietz further discloses a system having the limitations of, 

real-time information comprising a message transmitted by a sensor associated with a device located at the first location or second location (see; par. [0047] of Dietz teaches real time data including a message from GPS data (i.e. Global Positioning Sensor data) used to determine location of the technician using, par. [0010] a hand-held device).


	Referring to Claim 24, see discussion of claim 1 above, while Dietz in view of Colliau in further view of Lesaint teaches the system above, Dietz does not explicitly disclose a system having the limitations of, however,

Colliau teaches dynamically determining a window of opportunity to assign an additional task to the first field professional is further performed based, at least in part, on the traffic information (see; par. [0059] of Colliau teaches generating additions or alternatives to a list of tasks that are available and can be performed by the worker in the specified date/time window, and par. [0089] taking into account all possible factor affecting the completion of the task including traffic information).
 
The Examiner notes that Dietz teaches similar to the instant application teaches location based mobile workforce management system.  Specifically, Dietz discloses the collecting information about the work and based on collected information optimize service technician scheduling it is therefore viewed as analogous art in the same field of endeavor. Additionally, Colliau teaches parameter based appointment scheduling services at remote locations and as it is comparable in certain respects to Dietz which location based mobile workforce management system as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Dietz and Colliau discloses the collecting information about the work and based on collected information optimize service technician scheduling.  However, Dietz and Colliau fails to disclose dynamically determining a window of opportunity to assign an additional task to the first field professional is further performed based, at least in part, on the traffic information.

Colliau discloses dynamically determining a window of opportunity to assign an additional task to the first field professional is further performed based, at least in part, on the traffic information.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Dietz the dynamically determining a window of opportunity to assign an additional task to the first field professional is further performed based, at least in part, on the traffic information as taught by Colliau since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Dietz, and Colliau teach the collecting and analysis of data in order to optimize service associated with tasks and they do not contradict or diminish the other alone or when combined.


Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dietz et al. (U.S. Patent Publication 2011/0112943 A1) (hereafter Dietz) in view of COLLIAU et al. (U.S. Patent Publication 2008/0114638 A1) (hereafter Colliau) in further view of Lesaint et al. (U.S. Patent 6,578,005 B1) (hereafter Lesaint) in further view of Nielsen et al. (U.S. Patent 8,612,276 B1) (hereafter Nielsen).

	Referring to Claim 2, see discussion of claim 1 above, while Dietz in view of Colliau in further view of Lesaint teaches the system above, Dietz in view of Colliau in further view of Lesaint does not explicitly disclose a system having the limitations of, however,

Nielsen teaches wherein assigning is performed based, at least in part, on historical data pertaining to assignment of tasks within system determined windows of opportunity, the historical data indicative of preferences of field professionals regarding assignment of additional tasks (see; col. 13, line (58) – col. 14, line (5) of Nielsen teaches the dispatching of service technicians utilizing historical performance time from similar activities (i.e. tasks), where the assigning also takes into account col. 8, line (52) – col. 9, line (2) predetermined time windows that need to have the service completed, col. 32, lines (18-41) indicates the technicians availability (i.e. work preferences)).

The Examiner notes that Dietz teaches similar to the instant application teaches location based mobile workforce management system.  Specifically, Dietz discloses the collecting information about the work and based on collected information optimize service technician scheduling it is therefore viewed as analogous art in the same field of endeavor.  Additionally, Colliau teaches parameter based appointment scheduling services at remote locations and as it is comparable in certain respects to Dietz which location based mobile workforce management system as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Additionally, Lesaint teaches parameter based appointment scheduling services at remote locations and as it is comparable in certain respects to Dietz and Colliau which location based mobile workforce management system as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Additionally, Nielsen teaches systems for scheduling and dispatching service technicians to handle remote service calls and as it is comparable in certain respects to Dietz, Colliau, and Lesaint which location based mobile workforce management system as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Dietz, Colliau, and Lesaint discloses the collecting information about the work and based on collected information optimize service technician scheduling.  However, Dietz, Colliau, and Lesaint fails to disclose assigning is performed based, at least in part, on historical data pertaining to assignment of tasks within system determined windows of opportunity, the historical data indicative of preferences of field professionals regarding assignment of additional tasks.

Nielsen discloses assigning is performed based, at least in part, on historical data pertaining to assignment of tasks within system determined windows of opportunity, the historical data indicative of preferences of field professionals regarding assignment of additional tasks.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Dietz, Colliau, and Lesaint the assigning is performed based, at least in part, on historical data pertaining to assignment of tasks within system determined windows of opportunity, the historical data indicative of preferences of field professionals regarding assignment of additional tasks as taught by Nielsen since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Dietz, Colliau, Lesaint and Nielsen teach the collecting and analysis of data in order to optimize service associated with tasks and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 3, see discussion of claim 1 above, while Dietz in view of Colliau in further view of Lesaint teaches the system above, Dietz in view of Colliau in further view of Lesaint does not explicitly disclose a system having the limitations of, however,

Nielsen teaches wherein assigning is performed based, at least in part, on historical data pertaining to assignment of tasks within system determined windows of opportunity, the historical data including information pertaining to a plurality of past windows of opportunity, the database system further configurable to cause: (see; col. 13, line (58) – col. 14, line (5) of Nielsen teaches the dispatching of service technicians utilizing historical performance time from similar activities (i.e. tasks), where the assigning also takes into account, and col. 8, line (52) – col. 9, line (2) predetermined time windows that need to have the service completed, col. 6, lines (22-32) where the historical data includes past period of times for assignments being serviced (i.e. past windows)).
identifying, within the historical data, a past window of opportunity similar to the window of opportunity (see; col. 8, line (52) – col. 9, line (2) of Nielsen teaches predetermined time windows that need to have the service completed, col. 6, lines (22-32) where the historical data includes past period of times for assignments being serviced (i.e. past windows)).
selecting the third task based, at least in part, on the information pertaining to the past window of opportunity (see; col. 23, line (62) – col. 24, line (12) and col. 24, lines (54-67) of Nielsen teaches multiple service tickets where a worker will select a task taking into account an estimation of whether the service worker will be able to complete it based on the estimated duration and col. 6, lines (22-32) where the historical data includes past period of times for assignments being serviced (i.e. past windows)).

The Examiner notes that Dietz teaches similar to the instant application teaches location based mobile workforce management system.  Specifically, Dietz discloses the collecting information about the work and based on collected information optimize service technician scheduling it is therefore viewed as analogous art in the same field of endeavor.  Additionally, Colliau teaches parameter based appointment scheduling services at remote locations and as it is comparable in certain respects to Dietz which location based mobile workforce management system as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Additionally, Lesaint teaches parameter based appointment scheduling services at remote locations and as it is comparable in certain respects to Dietz and Colliau which location based mobile workforce management system as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Additionally, Nielsen teaches systems for scheduling and dispatching service technicians to handle remote service calls and as it is comparable in certain respects to Dietz, Colliau, and Lesaint which location based mobile workforce management system as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Dietz, Colliau, and Lesaint discloses the collecting information about the work and based on collected information optimize service technician scheduling.  However, Dietz, Colliau, and Lesaint fails to disclose wherein assigning is performed based, at least in part, on historical data pertaining to assignment of tasks within system determined windows of opportunity, the historical data including information pertaining to a plurality of past windows of opportunity, the database system further configurable to cause: identifying, within the historical data, a past window of opportunity similar to the window of opportunity, and selecting the third task based, at least in part, on the information pertaining to the past window of opportunity.

Nielsen discloses wherein assigning is performed based, at least in part, on historical data pertaining to assignment of tasks within system determined windows of opportunity, the historical data including information pertaining to a plurality of past windows of opportunity, the database system further configurable to cause: identifying, within the historical data, a past window of opportunity similar to the window of opportunity, and selecting the third task based, at least in part, on the information pertaining to the past window of opportunity.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Dietz, Colliau, and Lesaint wherein assigning is performed based, at least in part, on historical data pertaining to assignment of tasks within system determined windows of opportunity, the historical data including information pertaining to a plurality of past windows of opportunity, the database system further configurable to cause: identifying, within the historical data, a past window of opportunity similar to the window of opportunity, and selecting the third task based, at least in part, on the information pertaining to the past window of opportunity as taught by Nielsen since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Dietz, Colliau, Lesaint and Nielsen teach the collecting and analysis of data in order to optimize service associated with tasks and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 4, see discussion of claim 1 above, while Dietz in view of Colliau in further view of Lesaint teaches the system above, Dietz in view of Colliau in further view of Lesaint does not explicitly disclose a system having the limitations of, however,

Nielsen teaches a database system further configured to cause determining a pattern associated with assignment of additional tasks, and selecting a third task including the location-based task or location-agnostic task based, at least in part, on the determined pattern (see; col. 15, line (57) – col. 16, line (24) of Nielsen teaches an established best practices (i.e. pattern) to col. 23, line (62) – col. 24, line (5) select a next qualified ticket (i.e. task) where the selection is so that the worker has the flexibility to do the service task they want to complete (i.e. location agnostic)).

The Examiner notes that Dietz teaches similar to the instant application teaches location based mobile workforce management system.  Specifically, Dietz discloses the collecting information about the work and based on collected information optimize service technician scheduling it is therefore viewed as analogous art in the same field of endeavor.  Additionally, Colliau teaches parameter based appointment scheduling services at remote locations and as it is comparable in certain respects to Dietz which location based mobile workforce management system as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Additionally, Lesaint teaches parameter based appointment scheduling services at remote locations and as it is comparable in certain respects to Dietz and Colliau which location based mobile workforce management system as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Additionally, Nielsen teaches systems for scheduling and dispatching service technicians to handle remote service calls and as it is comparable in certain respects to Dietz, Colliau, and Lesaint which location based mobile workforce management system as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Dietz, Colliau, and Lesaint discloses the collecting information about the work and based on collected information optimize service technician scheduling.  However, Dietz, Colliau, and Lesaint fails to disclose a database system further configured to cause determining a pattern associated with assignment of additional tasks, and selecting a third task including the location-based task or location-agnostic task based, at least in part, on the determined pattern.

Nielsen discloses a database system further configured to cause determining a pattern associated with assignment of additional tasks, and selecting a third task including the location-based task or location-agnostic task based, at least in part, on the determined pattern.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Dietz, Colliau, and Lesaint a database system further configured to cause determining a pattern associated with assignment of additional tasks, and selecting a third task including the location-based task or location-agnostic task based, at least in part, on the determined pattern as taught by Nielsen since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Dietz, Colliau, Lesaint and Nielsen teach the collecting and analysis of data in order to optimize service associated with tasks and they do not contradict or diminish the other alone or when combined.


Claims 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dietz et al. (U.S. Patent Publication 2011/0112943 A1) (hereafter Dietz) in view of COLLIAU et al. (U.S. Patent Publication 2008/0114638 A1) (hereafter Colliau) in further view of Lesaint et al. (U.S. Patent 6,578,005 B1) (hereafter Lesaint) in further view of Werth et al. (U.S. Patent Publication 2009/0018890 A1) (hereafter Werth).

	Referring to Claim 11, see discussion of claim 1 above, while Dietz in view of Colliau in further view of Lesaint teaches the system above, Dietz in view of Colliau in further view of Lesaint does not explicitly disclose a system having the limitations of, however,

Werth teaches the database system further configurable to cause determining the window of opportunity based, at least in part, on a user cancellation of a task in a daily schedule of the first field professional (see; par. [0088] of Werth teaches the rescheduling of tasks based on real time data where there is a change in an appointment timing (i.e. cancel)).

The Examiner notes that Dietz teaches similar to the instant application teaches location based mobile workforce management system.  Specifically, Dietz discloses the collecting information about the work and based on collected information optimize service technician scheduling it is therefore viewed as analogous art in the same field of endeavor. Additionally, Colliau teaches parameter based appointment scheduling services at remote locations and as it is comparable in certain respects to Dietz which location based mobile workforce management system as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Additionally, Lesaint teaches parameter based appointment scheduling services at remote locations and as it is comparable in certain respects to Dietz and Colliau which location based mobile workforce management system as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Additionally, Werth teaches hybrid delivery of remote and local technical support via a centralized service and as it is comparable in certain respects to Dietz, Colliau, and Lesaint which location based mobile workforce management system as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Dietz, Colliau, and Lesaint discloses the collecting information about the work and based on collected information optimize service technician scheduling.  However, Dietz, Colliau, and Lesaint fails to disclose the database system further configurable to cause determining the window of opportunity based, at least in part, on a user cancellation of a task in a daily schedule of the first field professional.

Werth discloses the database system further configurable to cause determining the window of opportunity based, at least in part, on a user cancellation of a task in a daily schedule of the first field professional.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Dietz, Colliau, and Lesaint the database system further configurable to cause determining the window of opportunity based, at least in part, on a user cancellation of a task in a daily schedule of the first field professional as taught by Werth since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Dietz, Werth, Lesaint and Colliau teach the collecting and analysis of data in order to optimize service associated with tasks and they do not contradict or diminish the other alone or when combined.


Conclusion

The prior art made of record and not relied upon considered pertinent to Applicant’s disclosure.
Halimi et al. (U.S. Patent Publication 2012/0253551 A1) discloses systems and methods for providing telematic services to vehicles.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN S SWARTZ whose telephone number is (571)270-7789.  The examiner can normally be reached on Mon-Fri 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571 272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SSS/
Patent Examiner, Art Unit 3623

/ANDRE D BOYCE/Primary Examiner, Art Unit 3623